El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
I. Martín, S. en C. presentó ante la Corte de Distrito- . de San Juan, en 25 de abril de 1924, una demanda contra North British & Mercantile, sobre cobro de póliza. La de-mandada, en 5 de mayo de 1924 presentó una excepción pre-*923via a la demanda. Desde esa fecha no se practicó gestión alguna por las partes; y en 30 de diciembre de 1927, la corte dictó una resolución, que dice:
“Habiendo transcurrido más de un año, sin que las partes en este caso -hayan hecho gestión alguna, se ordena su archivo por aban-dono. Notifíquese a las partes.”
La demandante pidió la reinstalación del caso, alegando' razones que la corte consideró suficientes, después de oir a ambas partes acerca de a moción por lo que en resolución de 17 de enero de 1928, dejó sin efecto la sentencia de ar-chivo por abandono, y declaró el caso abierto para conti-nuación de sus trámites.
La demandada presentó en 7 de febrero de 1928 una moción para que se archivara este caso. Oída esta moción con asistencia de ambas partes, la corte, en fecha 14 de fe-brero de 1928, declaró la misma sin lugar. Contra esta re-solución interpuso apelación la demandada.
Ahora la demandante y apelada solicita se desestime la apelación, por razón de no ser apelable la resolución de fe-cha 14 de febrero, de que aquí se trata; y alega que tal re-solución no se halla comprendida en el artículo 295 del Có-digo de Enjuiciamiento Civil. La demandada apelante, en su oposición escrita, y en la vista de la moción, sostiene que la resolución apelada es una dictada después de sen-tencia definitiva, y comprendida en el número 3 del artículo-295, antes citado.
Cuando, por cualquier razón legal, se deja sin efecto una resolución judicial, de cualquier clase que sea, no puede invocarse como existente y eficaz tal resolución para derivar de ella un derecho a la apelación. En este caso la sentencia de archivo por abandono fué expresamente dejada sin efecto y no puede considerarse, después de la resolución en tal sentido, como una sentencia definitiva.
El caso no está comprendido en el número 3 del artículo 295 del Código de Enjuiciamiento Civil.

La apelación debe ser desestimada.